Opinion.

Per curiam :
The demurrer was properly overruled. None of the grounds assigned were well taken. The premises were sufficiently described.
The question of the rightfulness of the action of the court on the motion for security for costs cannot be considered on an appeal from an order overruling a demurrer. Hpon such an appeal the rightfulness of the ruling on the demurrer is alone involved. The $50 tax fee provided by the new Code, where the action of the lower court in overruling a demurrer is affirmed on appeal, cannot be allowed in this case, as the appeal was prosecuted before the new Code went into effect.